Exhibit 10.7

DOW JONES & COMPANY, INC. SEPARATION PLAN FOR SENIOR MANAGEMENT

1. Purpose of the Plan and Eligibility:

(a) This Separation Plan for Senior Management provides benefits to eligible
executives in the event that their employment with the Company (as defined
below) is to be terminated under a variety of circumstances. The purpose of the
Plan is to assure eligible executives that they will be dealt with fairly in
such circumstances in order to encourage such executives to remain in the employ
of the Company and to devote their full attention and energies to its best
interests. For purposes of the Plan, the “Company” means Dow Jones & Company,
Inc. (“Dow Jones”) and any of the direct or indirect subsidiaries of Dow Jones
in which Dow Jones holds, directly or indirectly, a greater than 50% interest.

(b) Effective as of June 4, 2007 (the “Amendment Date”), all employees of the
Company in salary grades 1 through 12 (an “eligible executive”) shall be
entitled to participate in the Plan as in effect on and after the Amendment
Date; provided, however, that any person who is in salary grades 8 through 12
shall only be entitled to participate in the Plan with respect to terminations
of employment arising from events occurring upon or following a Change in
Control and prior to the second anniversary of a Change in Control (as
hereinafter defined); and provided, further, that, notwithstanding the last
sentence of this paragraph (b), any person who was an employee of the Company in
salary grades 8 or 9 on September 14, 2004, and who has remained in the
continuous employ of the Company from such date through the Amendment Date (a
“grandfathered employee”) shall be entitled to the benefits provided hereunder
to persons in salary grade 7 and shall be treated for all purposes of the Plan
(including without limitation under Section 4 hereof) as an employee in salary
grade 7. The terms of the Plan as in effect on and after the Amendment Date
shall apply only to those persons who are active employees of the Company at any
time on or after the Amendment Date and not to any other persons, it being
understood that a person for whom a notice of intent is delivered prior to the
Amendment Date, or who is otherwise in pay status under any other separation pay
plan of the Company prior to the Amendment Date, shall not be considered, solely
by reason of such circumstances, to be actively employed for purposes of the
Plan on or after the Amendment Date. Notwithstanding anything in this paragraph
1(b) to the contrary, the terms of the Plan shall be subject to amendment, and
the Plan shall be subject to termination, in accordance with Section 14 hereof.
The eligibility of an eligible executive to benefits under the Plan, and the
amount and type of benefits to be paid, shall be based on such eligible
executive’s salary grade immediately prior to the delivery of a notice of
intent, as provided in Section 2 below, except that in the case of Constructive
Termination pursuant to Section 4(iv), eligibility, amount and type of benefits
shall be based on such eligible executive’s salary grade immediately prior to
the reduction giving rise to Constructive Termination.

2. Notice of Intent to Terminate: If the Company intends to terminate the
employment of any eligible executive for any reason other than for cause (as
hereinafter defined), or if an eligible executive intends to terminate his or
her employment with the Company because of constructive termination (as
hereinafter defined), then the Company or such eligible executive, as the case

 

1



--------------------------------------------------------------------------------

may be, shall deliver to the other a written notice to that effect (a “notice of
intent”).

3. Definition of “Cause”: An eligible executive shall be deemed to be terminated
for “cause” if he or she is to be terminated because he or she (i) has been
convicted of, or has pleaded guilty to, a felony, (ii) is abusing alcohol or
narcotics, (iii) has committed an act of fraud, material dishonesty or gross
misconduct in connection with the Company’s business (including, without
limitation, an act that constitutes a material violation of the Company’s Code
of Conduct), or (iv) has willfully and repeatedly refused to perform his or her
duties after reasonable demand for such performance has been made by the
Company.

4. Definition of “Constructive Termination”: An eligible executive may deliver a
notice of intent to terminate because of “constructive termination” if, without
his or her prior consent, (i) such executive’s position or duties are
substantially reduced, (ii) such executive’s base salary, target bonus
opportunity or incentive compensation opportunity is materially reduced,
(iii) other employee benefits afforded to such executive are materially reduced,
(iv) such executive’s salary grade is reduced below grade 12 in the case of
executives in salary grades 8 through 12, below grade 7 in the case of
executives in salary grades 5 through 7 and below grade 4 in the case of
executives in salary grades 1 through 4, or (v) this Plan is terminated or
amended in any material respect.

Notwithstanding the foregoing, no reduction in base salary, target bonus
opportunity or incentive compensation opportunity, or other employee benefits,
shall be deemed to constitute constructive termination if such reduction is made
in conjunction with similar reductions generally applicable to all eligible
executives. In addition, a reduction in salary grade level shall not be deemed
to constitute constructive termination pursuant to clause (iv) above if,
concurrently with such reduction, the Company agrees that such reduction will be
disregarded for purposes of this Plan (it being understood that no such
reduction may be made for a grandfathered employee). A notice of intent to
terminate because of constructive termination must be given by the executive in
question within six (6) months after the occurrence of the event giving rise to
the right to give such notice of intent.

5. Exclusive Separation Plan for Eligible Executives; Change in Control:
Eligible executives whose service with the Company is to be terminated as
described in Section 2 and who execute and deliver the non-competition
agreement, waivers and releases described in Section 6 shall be entitled to the
greater of (but not to both of) (x) the benefits provided under the Plan or
(y) the benefits provided under any other similar severance or separation plan
or arrangement of the Company, determined based on the present value of the
benefits provided under each of the Plan and such other similar severance or
separation plan or arrangement as of the last day of the month in which notice
of termination is delivered. Notwithstanding anything in this paragraph to the
contrary, the provisions herein are intended to supplement, and not supersede or
substitute for, the provisions (i) in any plan or award agreement relating to
equity-based compensation awards (including, without limitation, stock options,
contingent stock rights and restricted stock) and (ii) of the Company’s Change
in Control Excise Tax Policy, such that eligible executives shall be entitled to
the benefits provided under this Plan and in such other plans, agreements or
policy, and in the case of duplication to the more favorable of such duplicative
provisions.

 

2



--------------------------------------------------------------------------------

This Plan is not intended to apply in the case of terminations of employment by
eligible executives because of death, disability or voluntary retirement or
resignation, except as provided in the case of death or disability of an
executive during the period he or she is receiving payments pursuant to
Section 8, and except as provided in the case of “constructive termination.” For
purposes of the Plan, a “Change in Control” shall mean:

(a) Any acquisition or series of acquisitions during any twelve (12) month
period after which any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than any Bancroft Person (as defined below)) is the
“Beneficial Owner” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the combined voting power of
the outstanding voting securities of Dow Jones; provided, however, that:

 

  (i) the acquisition of Beneficial Ownership by a Person by reason of such
Person’s having entered into a voting, tender or option agreement with Bancroft
Persons approved by the Board of Directors of Dow Jones for purposes of
Section 203 of the Delaware General Corporation Law in connection with Dow
Jones’s entering into a definitive agreement for a Merger (as defined below)
shall not by reason of this clause (a) constitute a Change in Control, provided,
further that whether the consummation of any such Merger, the applicable tender
offer or the exercise of such option would constitute a Change in Control shall
be determined without regard for the exception in this sub-clause(i), and

 

  (ii) a Change in Control that would otherwise occur pursuant to this clause
(a) shall be deemed to not have occurred pursuant to this clause (a) so long as
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of Dow Jones; or

(b) The consummation of a merger, consolidation or reorganization with, into or
of Dow Jones (each, “Merger”), unless immediately following the Merger, Bancroft
Persons have Beneficial Ownership, directly or indirectly, of fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of (x) the corporation or other entity resulting from such Merger (the
“Surviving Entity”), if fifty percent (50%) or more of the combined voting power
of the then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by another corporation (a “Parent
Entity”), or (y) if there is one or more Parent Entities, the ultimate Parent
Entity.

A “Bancroft Person” means any Person who is, or is controlled by, Bancroft
Family Members, trustees of Bancroft Trusts (solely in their capacity as
trustees), Bancroft Charitable Organizations or Bancroft Entities, each as
defined in the By-laws of the Company as in effect as of the date hereof.

6. Non-Competition Agreement; Waivers and Releases: As promptly as possible, the
executive in question and the Company shall execute and deliver (a) an agreement
pursuant to which such executive agrees not to compete with the Company for the
period during, or with respect to which, such executive has received or is
entitled to receive payments pursuant to Section 8, and

 

3



--------------------------------------------------------------------------------

(b) customary mutual waivers and releases. Such agreement, waivers and releases
shall be in such form as the Company may reasonably specify; may require the
executive to take such steps as the Company may reasonably require to insure an
orderly transition of the executive’s duties (including the execution and
delivery by the executive of written resignations from such offices,
directorships and other positions as the Company may require); and shall provide
that the Company may cease payments under Section 8 in the event of any material
breach by the executive of the confidentiality or non-competition covenants
contained in such agreement.

7. Payment of Salary and Bonus/Sales Incentive for the Period prior to delivery
of a Notice of Intent: The Company shall pay the affected executive’s base
salary in accordance with the Company’s normal payroll practices through the end
of the month during which a notice of intent is delivered hereunder. In
addition, the Company shall pay the executive promptly after the end of the year
in which such notice of intent is delivered:

(a) a pro rata portion of the annual bonus that the executive would have
received had he or she continued to perform duties for the entire year, pro
rated through the end of the month in which a notice of intent is delivered
hereunder. In the event of a notice of intent for a termination of employment
arising from events occurring upon or following a Change in Control and prior to
the second anniversary of a Change in Control, then the immediately preceding
sentence shall not apply and, in lieu thereof, in addition to the base salary
provided for in the first sentence of this Section 7, the Company shall pay the
executive promptly after the end of the year in which such notice of intent is
delivered an amount determined as follows:

(x) if the notice of intent is delivered in 2007, a pro rata portion of the
annual bonus that the executive would have received had he or she continued to
perform duties for the entire year, determined as described in the Company’s
2007 Annual Incentive Plan Highlights Including Supplemental Provisions Adopted
on June 4, 2007; and

(y) if notice of intent is delivered in any year after 2007, a pro rata portion
of the target annual bonus that the executive would have received had he or she
continued to perform duties for the entire year, pro rated through the end of
the month in which a notice of intent is delivered hereunder.

(b) (i) if the eligible executive’s employment is terminated in 2007, a pro rata
portion of the annual sales incentive compensation that the executive would have
received had he or she continued to perform duties for the entire year,
determined based on actual sales performance for the year as described in the
applicable sales incentive compensation plan of the Company and pro rated
through the end of the month in which a notice of intent is delivered hereunder
(it being understood that such actual performance shall be determined, with
respect to the portion of the year following termination of such eligible
executive’s employment, on a basis that preserves the economic value of the
arrangement to such eligible executive) or (ii) if the eligible executive’s
employment is terminated in a year after 2007, a pro rata portion of the
eligible executive’s target annual sales incentive compensation for the year in
which such termination occurs, pro rated through the end of the month in which a
notice of intent is delivered hereunder.

8. Payment of Salary and Target Bonus during the Period following delivery of a
Notice of

 

4



--------------------------------------------------------------------------------

Intent: Provided that the affected executive has executed and delivered the
non-competition agreement, waivers and releases described in Section 6, the
Company shall:

(x) if the notice of intent is delivered prior to the occurrence of a Change in
Control or if it relates to events occurring more than two years following the
occurrence of a Change in Control, (A) continue to pay the executive his or her
regular salary in accordance with the Company’s normal payroll practices
commencing with the regular salary payment next following the month in which a
notice of intent is delivered and continuing (i) through the 24th month
following such month if the executive is in salary grade 1, 2, 3 or 4, or
(ii) through the 18th month following such month if the executive is in salary
grade 5, 6 or 7; and (B) pay the executive monthly during such 18 or 24 month
period, as the case may be, an amount equal to one-twelfth of the amount of his
or her annual “target” bonus and/or, as applicable, annual “target” sales
incentive compensation that was in effect for the year in which the notice of
intent was delivered (it being understood and agreed that if an executive
becomes disabled or dies during the period he or she is receiving payments
hereunder, such payments will continue to be made thereafter for the balance of
the 18 or 24 month period, as the case may be, to such executive (in the case of
disability) or such executive’s estate or designated beneficiary (in the case of
death)); and

(y) if the notice of intent is delivered upon or after the occurrence of a
Change in Control and relates to events occurring not more than two years
following a Change in Control, (A) for eligible executives described in clause
(x) above, pay the executive, in a lump sum in cash not later than 30 days after
the delivery of such notice of intent, an amount equal to the sum of all of the
amounts to which the eligible executive would be entitled under the preceding
clause (x) and (B) for eligible executives in salary grades 8, 9, 10, 11 or 12,
pay the executive, in a lump sum in cash not later than 30 days after the
delivery of such notice of intent, an amount equal to the sum of all of the
amounts to which the eligible executive would have been entitled under the
preceding clause (x) had such clause (x) covered the executive, substituting 12
months for 18 or 24 months.

9. Continuation of Certain Employee Benefits: During the period in which, or
with respect to which, an executive is entitled to receive or has received
payments of salary and target bonus pursuant to Section 8, such executive shall
continue as an employee of the Company for purposes of, and shall continue to
participate in, the following employee benefit plans and programs (including any
successors to such plans and programs): the profit-sharing retirement and
supplementary benefit plans; the health and dental care plans; and the executive
death and group life, disability and accident insurance plans, provided that
coverage under any health, dental or other insurance plan will cease if the
executive becomes covered by another such plan. Coverage for the executive in
question under the health and dental care plans and the executive death and
group life and disability insurance plans will be maintained at the levels and
on the same terms and conditions in effect for such executive immediately prior
to the delivery of the notice of intent. The Company’s contributions on behalf
of the executive to 401(k) savings, money purchase, deferred compensation and
supplementary benefit plans, and any successors thereto, will be based on the
amounts paid to such executive during, or with respect to, the periods specified
pursuant to Sections 7 and 8; provided, that, in the circumstances described in
Section 8(y) hereof, in lieu of the continuation of 401(k) savings, money
purchase, deferred

 

5



--------------------------------------------------------------------------------

compensation and supplementary benefit plan benefits provided in this Section 9,
the Company shall credit the eligible executive, as of and as soon as practical
after the delivery of the notice of intent, with a lump sum amount of deferred
compensation benefits equal to the sum or the amount of benefits that would have
been provided pursuant to this Section 9 but for this proviso.

10. Stock Options; Contingent Stock Rights:

(a) Stock Options. Except as otherwise provided in the case of executives who
qualify for retirement as provided in Section 12:

(i) vested stock options held by an executive who is the subject of a notice of
intent hereunder shall remain exercisable in accordance with their terms until
the earlier of (x) the expiration of the option and (y) the last day (the
“termination date”) of the month during which the final payment of salary and
target bonus under Section 8(x) is due and payable, or of the last day of the
last month with respect to which such payments were required to be made under
Section 8(y);

(ii) unvested stock options held by such an executive shall continue to vest,
and once vested shall be exercisable, in accordance with their terms until the
termination date; and

(iii) all vested and unvested stock options held by such an executive will
terminate on the termination date.

(a) Contingent Stock Rights. An executive who is the subject of a notice of
intent hereunder shall receive a pro rated final award with respect to each of
his or her outstanding grants of contingent stock rights under the Long Term
Incentive Plan (or any predecessor or successor thereto) equal to (i) the
maximum number of shares of common stock covered by such grant, multiplied by
(ii) a fraction the numerator of which is the aggregate number of shares granted
as final awards to all participants under the Long Term Incentive Plan
(excluding the executive in question) with respect to the performance period
covered by such grant, and the denominator of which is the aggregate of the
maximum number of shares covered by all grants held by all such participants
(excluding such executive) with respect to such performance period, multiplied
further by (iii) a fraction the numerator of which is the number of months from
the commencement of the performance period in question through and including the
termination date as defined in Section 10(a), and the denominator of which is
the total number of months in such performance period. Such final award shall be
paid to the executive in accordance with the Long Term Incentive Plan after the
end of the performance period in question at the same time as final awards are
delivered to the other participants in the Long Term Incentive Plan.

(b) No further awards. An executive who is the subject of a notice of intent
hereunder shall not be eligible thereafter to receive new stock option grants or
new contingent stock rights awards under the Long Term Incentive Plan or
otherwise.

11. Financial Counseling and Outplacement Services: An executive who is the
subject of a notice of intent hereunder shall be entitled to receive financial
counseling services or “after he or she becomes entitled to a lump sum payment
pursuant to Section 8; the cost of such services shall be

 

6



--------------------------------------------------------------------------------

paid by the Company up to such reasonable amount as the Company may specify. In
addition, such an executive shall be entitled to receive outplacement services
at a level commensurate with the executive’s position; the cost of such services
shall be paid by the Company up to an amount equal to 20% of such executive’s
annual base salary in effect on the date the notice intent is delivered.

12. Termination of Employment; Retiree Status: An executive who is the subject
of a notice of intent hereunder shall cease to be an employee of the Company on
the termination date as defined in Section 10(a). If such executive is 55 years
of age or older on such date, and if he or she has accumulated 10 or more years
of service with Dow Jones as of such date (including in computing such years of
service the 12, 18 or 24 months, as the case may be, that the executive received
payments or with respect to which the executive was entitled to payment under
Section 8), then such executive’s employment shall be deemed to have been
terminated on the termination date because of retirement, and such executive
shall thereupon be deemed to be a retiree for purposes of the Company’s profit
sharing and other retirement plans; health, life, executive death and disability
insurance plans; stock option, deferred compensation and supplementary benefit
plans; any predecessors or successors to such plans; and all other plans and
programs then or thereafter in effect for the Company’s retirees and for which
such executive qualifies.

Without limiting the generality of the foregoing:

(a) Such executive shall participate as a retiree in the retiree health plan,
and the 12, 18 or 24 months, as the case may be, that the executive received
payments or with respect to which the executive was entitled to payment under
Section 8 shall be credited to such executive’s years of service for purposes of
determining his or her benefit levels under such plan.

(b) All vested stock options held by such executive shall continue to be
exercisable in accordance with their terms until the expiration dates set forth
in the respective stock option agreements. In addition, all unvested stock
options held by such executive shall continue to vest and, once vested, shall
similarly be exercisable in accordance with their terms until the expiration
dates set forth in the respective stock option agreements.

13. Claims Procedure: Benefits will be provided as specified in this Plan to
each eligible executive who is the subject of a notice of intent hereunder. If
such an executive believes that he or she has not been provided with benefits as
and when due under this Plan, then such executive may pursue his or her remedies
under the claims and appeals procedures set forth in the summary plan
description applicable to the Company’s health and life insurance plans (which
claims and appeals procedures are hereby incorporated herein by reference);
provided, however, that requests for reconsideration under this Plan must be
filed with the Company’s Vice President/Employee Relations or General Counsel,
or such other officer as the Company’s Board of Directors may designate, as the
executive may elect, within sixty (60) days after the date that he or she should
have received such benefits.

14. Termination and Amendments; Miscellaneous:

 

7



--------------------------------------------------------------------------------

(a) This Plan may be terminated or amended by the Board of Directors of the
Company at any time or from time to time, provided that no such termination or
amendment shall terminate, amend or otherwise affect the obligations of the
Company hereunder to any executive as to whom a notice of intent has theretofore
been delivered, or to any executive who elects to deliver a notice of intent (as
provided in Section 4) because of such termination or amendment of this Plan; it
being the intent of the Company that this Plan will remain in full force and
effect with respect to, and for the benefit of, such executives notwithstanding
its termination or amendment.

(b) Except as otherwise provided herein, the provisions of this Plan, and any
payment provided for hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish an executive’s existing rights, or rights which would
accrue solely as a result of the passage of time, under any benefit plan,
employment agreement or other contract, plan or arrangement.

(c) The Company may withhold from any amounts payable under this Plan (i) such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation and (ii) such amounts, if any, as such
executive owes the Company.

(d) The failure to insist upon strict compliance with any provision hereof, or
the failure to assert any right hereunder, shall not be deemed to be a waiver of
such provision or right or of any other provision or right under this Plan.

(e) All payments to be made hereunder shall be paid from the Company’s general
funds and no special or separate fund shall be established and no segregation of
assets shall be made to assure the payment of such amounts. Nothing contained in
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any eligible executive or any
other person with respect to amounts to be paid hereunder.

(f) If the Company determines that it is impossible or impractical to provide
benefits hereunder pursuant to plans or programs maintained for its employees or
executives generally, the Company shall provide substantially equivalent
benefits to affected executives through other means. For example, if for any
reason the Company determines that it is impossible or impractical to make
contributions on behalf of eligible executives to any tax qualified contributory
retirement plan, the Company will credit the amount it would otherwise have
contributed to such plan to a deferred compensation or similar account for the
benefit of such executive. Similarly, if for any reason the Company determines
that it is impossible or impractical to provide life, health or other insurance
coverage to an executive under existing employee, executive or other group
plans, the Company will purchase or otherwise provide such coverage separately
for any affected executive. If any such arrangement results in the recognition
of taxable income by an executive, the Company will reimburse such executive for
all taxes paid on such income and for all taxes paid on all reimbursements of
taxes hereunder.

15. Section 409A Compliance:

(a) In the event that the Plan or any benefit paid or due to any eligible
executive hereunder is deemed by the Committee to be subject to Section 409A of
the Code and not to comply with the requirements of such Section, the Committee
shall, notwithstanding anything

 

8



--------------------------------------------------------------------------------

herein to the contrary but subject to Section 14(b), have the authority to take
such actions as it determines to comply with Section 409A of the Code. In any
such event, the Committee shall use reasonable efforts not to reduce the
economic value of any benefits due to the eligible executive hereunder but shall
not be obligated to cause the Company to incur any cost in furtherance of that
objective. No action, or failure to act, pursuant to this paragraph 14(a) shall
subject the Committee or the Company to any claim, liability or expense, and
neither the Committee nor the Company shall have any obligation to indemnify or
otherwise protect any eligible executive from the obligation to pay any taxes
pursuant to Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in Section 14(a), in the event
that the Plan is not amended to comply with Section 409A of the Code prior to a
Change in Control, then the Plan shall thereafter be amended in a manner that
preserves the economic value of the compensation payable hereunder to eligible
executives (including, without limitation, the payment of interest at a rate
equal to 120% of the “applicable federal rate” determined under Section 1274(d)
of the Code as in effect on the date on which any benefit would have been paid
to a Participant but for this Section 14 with respect to a debt instrument with
a term equal to the period during which payment of such benefit is delayed
pursuant to this Section 14) and that preserves, to the greatest extent
possible, the form and time at which such compensation is paid. Following a
Change in Control and pending such amendment, this Plan shall be operated in
accordance with the standard described in the preceding sentence.

 

9